          Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
         v.                                    *
                                               *           Criminal No. TDC-20-33
BRIAN MARK LEMLEY, JR.,                        *
PATRIK JORDAN MATHEWS, and                     *
WILLIAM GARFIELD BILBROUGH                     *
IV                                             *
                                               *
*    *        *   *   *   *     *    *     *       *   *   *    *     *   *     *    *     *


                        BRIAN MARK LEMLEY’S REPLY
              TO GOVERNMENT’S OPPOSITION TO MOTION TO SUPPRESS


         Defendant Brian Mark Lemley, Jr. moved to suppress evidence seized pursuant to

several search warrants which permitted law enforcement to collect a wide range of private

information about the defendants and ultimately allowed agents to enter a private residence,

install audio and video monitoring equipment, and commence real-time monitoring of all

activities within that residence. In his opening brief, Mr. Lemley demonstrated that the

affidavits submitted in support of those warrant applications did not establish probable cause

with respect to any of the listed offenses, that the applications seeking permission to perform

video and audio monitoring within the residence did not establish necessity for those highly

intrusive investigatory techniques, and that the applications relied upon evidence obtained

illegally during earlier warrant searches. The Leon good faith exception does not save any

of the warrants. The government’s opposition brief fails to effectively rebut any of these

arguments. The defense motion should be granted in full.




                                               1
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 2 of 24



I.     The Search Warrants for Mr. Lemley’s Cell Phone, Email Accounts, and
       Apartment Were Unsupported by Probable Cause
       A.     September 5, 2019 Warrant Application

       The government contends Agent Harrison’s September 5, 2019 affidavit established

probable cause as to the three “target offenses” identified in his warrant application: inciting

a riot, under 18 U.S.C. § 2101, conspiracy or attempt to commit a hate crime, under 18 U.S.C.

§ 249, and distribution of a controlled substance, under 21 U.S.C. § 841. ECF No. 110 at

16-20. The government’s arguments are unpersuasive.

              1.      Inciting a Riot

       The government notes that Agent Harrison’s affidavit asserted: (1) “[t]he Base ‘has

proclaimed war against minority communities’”; (2) the Base and Mr. Lemley “used

encrypted chat rooms and online platforms . . . to discuss committing acts of violence”;

(3) Base members attended training camps outside of Maryland; and (4) the Base’s founder,

Rinaldo Nazzaro, “gave instructions and encouragement” to its members. ECF No. 122 at

19-20. Even if true, however, these allegations do nothing to establish that Mr. Lemley (or

anyone else) traveled across state lines or used the facilities of interstate commerce with the

intent to incite or participate in a “riot,” i.e., a “public disturbance” involving actual or

threatened “acts of violence” that constituted “a clear and present danger,” as required by

the Anti-Riot Act. See ECF No. 122 at 17. Nowhere in the affidavit are there any statements

attributed to Mr. Lemley suggesting an intent to engage in acts of violence.                The

government’s position appears to be that because Base members talked about or thought

about committing acts of violence, there was probable cause to search Mr. Lemley’s phone.

But even if the affidavit established that Mr. Lemley himself discussed violence – which it

does not – the Anti-Riot Act does not criminalize discussing or considering the possibility

of violence. It prohibits only “overt acts” that present “a clear and present danger” of
                                               2
           Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 3 of 24



“damage or injury to the property of any other person or to the person of any other

individual.” 18 U.S.C. §§ 2101(a), 2102(a). Even the allegation that Base members attended

“training camps” – the only portion of the affidavit cited by the government that entails

actions, and not just words – falls well short of suggesting any such clear and present danger

existed.

       The government also claims Mr. Lemley “would have the Government prove a

criminal violation beyond a reasonable doubt just to get a search warrant.” ECF No. 122 at

20.   The basis for this claim is unclear, and Mr. Lemley does not propose any such

requirement. Instead, he simply asks the Court to apply the well-established rule that

“[p]robable cause only exists when an officer has a reasonable belief that a law has been

broken,” and “[a]n officer cannot have a reasonable belief that a violation of the law occurred

when the acts to which an officer points as supporting probable cause are not prohibited by

law.” United States v. Williams, 740 F.3d 308, 312 (4th Cir. 2014). An affiant need not

prove a crime has been committed beyond a reasonable doubt, but he must provide some

basis to believe the conduct described is criminal. And of course, if the acts described in an

affidavit do not constitute a violation of a criminal statute, they are not criminal. Because

Agent Harrison’s affidavit does not point to “overt acts” that pose a “clear and present

danger,” §§ 2101(a)-02(a), it does not allege conduct that is “prohibited by law,” Williams,

740 F.3d at 312.

                2.   Attempt or Conspiracy to Commit a Hate Crime

       The government contends the September 5, 2019 affidavit established probable cause

to find an attempted violation of § 249 because it alleged that (1) “the motivating factor for

the conduct of the defendants and other Base members was racial animus toward minorities,”

and (2) Mr. Nazzaro “gave encouragement, including ‘the system can’t be replaced

                                              3
         Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 4 of 24



peacefully.’” ECF No. 122 at 20. But the government does not even attempt to show how

these facts add up to probable cause to believe Mr. Lemley or others attempted to violate

§ 249.

         As Mr. Lemley explained in his motion, ECF No. 110 at 19, an attempt requires a

“substantial step” toward the commission of a crime, i.e., “a direct act in a course of conduct

planned to culminate in commission of a crime that . . . is more than mere preparation but

less . . . than completion of the crime.” United States v. Engle, 676 F.3d 405, 423 (4th Cir.

2012). The fact that Base members harbored “racial animus,” or that Mr. Nazzaro gave

vague “encouragement” to his members, does not establish probable cause to believe Mr.

Lemely (or anyone else) had taken “a direct act” that was “more than mere preparation.” Nor

do these facts indicate Mr. Lemley “put[] in motion events that would, from [his] point of

view, result in the commission of a crime but for some intervening circumstance.” United

States v. Pratt, 351 F.3d 131, 135 (4th Cir. 2003). Thus the affidavit does not allege “acts”

that are “prohibited by law.” Williams, 740 F.3d at 312.

         Agent Harrison’s affidavit also fails to establish probable cause to believe Mr. Lemley

and others conspired to commit a hate crime. To prove a conspiracy under 18 U.S.C. § 371,

“the government must show an agreement to commit an offense, willing participation by the

defendant, and an overt act in furtherance of the conspiracy.” United States v. McNeal, 818

F.3d 141, 149 (4th Cir. 2016). Base members’ racist views and Mr. Nazzaro’s vague

hortatory statements do not demonstrate that Mr. Lemley actually “agree[d] to commit” a

violation of § 249, that is, that he in fact agreed to “cause[] bodily injury to any person”

because of the victim’s race. Speaking about violence in the abstract is not remotely the

same thing as actually agreeing to use violence against another (unspecified) person because



                                                4
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 5 of 24



of his (unspecified) race. And even if the government’s facts demonstrated such agreement,

there is no allegation that any Base member took an “overt act” in furtherance of that

agreement. Id.

              3.      Distribution of a Controlled Substance

       Finally, the government argues Agent Harrison’s affidavit demonstrated probable

cause to believe Mr. Lemley distributed Adderall, a controlled substance. ECF No. 122 at

21. Even assuming the simple act of providing a few Adderall pills to a handful of other

people constitutes a violation of § 841, Agent Harrison’s affidavit fails to establish a “nexus”

between that offense and Mr. Lemley’s cell phone. United States v. Jones, 942 F.3d 634,

638 (4th Cir. 2019). A warrant must establish not just that “the owner of the property [to be

searched] is suspected of crime,” but also “that there is reasonable cause to believe that the

specific ‘things’ to be searched for and seized are located on the property to which entry is

sought.” United States v. Doyle, 650 F.3d 460, 471 (4th Cir. 2011). Here, the government

asserts Mr. Lemley’s historical cell-site information “would provide evidence of the

distribution that was known to have occurred,” but it does not explain why that is so. ECF

No. 122 at 21. Knowing where Mr. Lemley took his phone would not help prove that he

distributed Adderall. Moreover, agents were already aware where Mr. Lemley was when he

allegedly provided pills to other Base members because the undercover agent was apparently

present when it occurred.

       The government also argues historical and prospective cell-site information would

provide evidence of “locations and co-conspirators in any distribution activity.” ECF No.

122 at 21. But nothing in Agent Harrison’s affidavit provides any reason whatsoever to

believe that (1) Mr. Lemley distributed controlled substances on another occasion, or

(2) anyone else conspired with him to distribute such substances. Thus asking for Mr.

                                               5
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 6 of 24



Lemley’s cell phone location information was a quintessential “fishing expedition”—seeking

evidence in the unjustified hope that it might point to other crimes for which probable cause

does not yet exist.    United States v. Gibbs, 547 F. App’x 174, 179 (4th Cir. 2013)

(unpublished).

       B.     October 2, 2019 Warrant Application

       The October 2, 2019 warrant application sought (1) 30 days’ worth of prospective

location information for Mr. Lemley’s cell phone, and (2) “location history,” from November

13, 2017, through the present, for an email account linked to Mr. Lemley. Ex. B at 31-34.

Agent Harrison’s affidavit asserts probable cause to believe these data would contain

evidence of the three “target offenses” from the September 5th warrant (inciting a riot,

attempt or conspiracy to commit a hate crime, and distribution of a controlled substance) as

well as “Bringing in and Harboring Certain Aliens,” under 8 U.S.C. § 1324. Ex. B at 4-5.

The affidavit contains no additional facts relevant to the former two crimes, and, for the

reasons described above, the application therefore fails to establish probable cause as to those

offenses.

       Even if the September 5th application established probable cause to search Mr.

Lemley’s cell phone data for evidence of drug distribution, the October 2nd application does

not. The latter application re-alleges that Mr. Lemley gave Adderall to fellow Base members

at a training camp in early August 2019. Ex. B at 19. But it then adds that, pursuant to the

September 5th warrant, agents obtained cell records for Mr. Lemley’s phone during that time

period, which show “no call data.” Ex. B at 19. According to the affidavit, this lack of data

indicates Mr. Lemley “was cognizant of operational security and either turned his phone off

or did not complete any calls for these days.” Ex. B at 20. The affidavit further alleges that

Mr. Lemley’s cell records also indicate “no call data” while he was at another Base training

                                               6
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 7 of 24



camp on August 17, 2019. Ex. B at 20. This fact, too, allegedly indicates Mr. Lemley “was

cognizant of operational security and either turned his phone off or did not complete any

calls for these days.” Ex. B at 20.

       Thus the affidavit itself makes clear there is no reason to believe Mr. Lemley’s cell-

site data will reveal evidence of drug distribution. And if Mr. Lemley turned off his phone

while at the training camp, it is unlikely he used his email account during that period, since

doing so would create a record of his location—exactly what he (allegedly) sought to avoid

doing by powering down his phone.

       As for the immigration-related offenses, the government cites various facts

supposedly establishing that Mathews entered the United States illegally. ECF No. 122 at

21-22. But even assuming this premise is correct, the government does not suggest the

affidavit establishes probable cause to believe Mr. Lemley “br[ought] to or attempt[ed] to

bring” Mr. Mathews to the United States, as required by § 1324(a)(1)(A)(i). None of the

facts the government identifies – e.g., that Mr. Mathews was a member of the Base or that

other Base members “assisted [him] in his border crossing,” ECF No. 122 at 21 – indicates

Mr. Lemley “physically transport[ed]” Mr. Mathews across the border. United States v.

Flores-Blanco, 623 F.3d 912, 920 (9th Cir. 2010). Nor does the government point to any

fact in the October 2nd affidavit that is even minimally probative of an essential element of

any § 1324(a)(1)(A)(ii) or § 1324(a)(1)(A)(iii) violation: the offender’s “know[ledge] or . . .

reckless disregard of the fact that an alien has come to, entered, or remains in the United

States in violation of law.” Finally, the government does not dispute that Agent Harrison’s

affidavit fails to allege any facts indicating that, Mr. Lemley “provide a refuge for [Mr.




                                              7
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 8 of 24



Mathews] because he’s an illegal alien,” as needed to state a violation of § 1324(a)(1)(A)(iii).

United States v. Costello, 666 F.3d 1040, 1045 (7th Cir. 2012) (emphasis in original).

       Without these missing facts, Agent Harrison’s affidavit does not allege conduct that

is “prohibited by law.” Williams, 740 F.3d at 312.

       C.     October 18, 2019 Warrant Application

       On October 18, 2019, Agent Harrison submitted an application for a warrant to search

the contents of Mr. Lemley’s Google account, including chats and email messages sent and

received from November 1, 2017, to the present. Ex. C at 36-37. The affidavit asserted

probable cause to believe Mr. Lemley’s account would contain evidence of the same four

“target offenses” listed in the October 2nd application. Ex. C at 2-3. In addition to repeating

facts contained in previous applications, the October 18th application alleged that: (1) in a

September 2019 chat with other Base members, Mr. Lemley “wrote ‘Hey mr fed . . . I spent

about 35% of my day daydreaming about killing you today’” and “‘I day dream about killing

so much that I frequently walk in the wront [sic] directions for extended periods of time at

work’”; (2) on August 31, 2019, Mr. Lemley drove from Maryland to Indiana, where he

remained for two hours before driving to Chincoteague Island, Virginia; and (3) on

September 14, 2019, Mr. Lemley drove from Maryland to Georgia with Mr. Mathews. Ex.

C at 20, 25-27.

       These facts do nothing to establish probable cause that Mr. Lemley had incited a riot,

attempted or conspired to commit a hate crime, distributed a controlled substance, or

harbored an alien.     In particular, they do not suggest that Mr. Lemley “physically

transport[ed]” Mr. Lemley across the U.S.-Canada border, Flores-Blanco, 623 F.3d at 920;

that he “provide[d] a refuge for [Mr. Mathews] because he’s an illegal alien,” Costello, 666

F.3d at 1045 (emphasis in original); or that Mr. Lemley knew, or recklessly disregarded the

                                               8
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 9 of 24



fact, that Mr. Mathews had entered the United States illegally, § 1324(a)(1)(A)(ii)- (iii).

Thus all evidence seized pursuant to the October 18th warrant must be suppressed.

       D.     October 28, 2019 Warrant Application

       On October 28, 2019, FBI Agent Alexandria Thoman swore out a warrant application

seeking, among other things, (1) 30 days’ worth of prospective location information for Mr.

Lemley’s phone, and (2) “the contents of all emails associated with” another account

allegedly belonging to Mr. Lemley. Ex. D at 58, 61. To obtain the latter category of

information, the application relied on emails seized pursuant to the October 18th application.

See Ex. D at 29-30. Because that latter application failed to establish probable cause as to

the “target offenses,” as explained above, evidence seized under authority of the October

18th warrant cannot support probable cause in the October 28th application. See United

States v. DeQuasie, 373 F.3d 509, 519 (4th Cir. 2004); United States v. Fall, 955 F.3d 363,

372 (4th Cir. 2020) (explaining that “if an affidavit supporting a search warrant is based in

part on some illegal evidence,” warrant is valid “if it is otherwise properly supported” by

probable cause that is not “taint[ed]”).

       In addition, the government does not claim the October 28th application contains any

new facts suggesting Mr. Lemley had committed the target offenses. See ECF No. 122 at

17. The application therefore failed to establish probable cause to believe investigators

would find evidence of those crimes in Mr. Lemley’s phone or email data, and all evidence

seized pursuant to the resultant warrant must be suppressed.

       E.     November 8, 2019 and November 18, 2019 Warrant Applications

       On October 8, 2019, FBI Agent Kevin Bodmer submitted an application seeking a

warrant to search Mr. Lemley’s email account for, among other things, location information

and “the contents of all e-mails” and “chat messages” from October 18, 2019, to the present.

                                              9
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 10 of 24



Ex. E at 59-60. It also sought permission to seize “the contents of all emails” from another

email account linked to Mr. Lemley. Ex. E at 66. The application defined the “target

offenses” slightly differently from previous applications: inciting a riot, under § 2101;

attempt to commit a hate crime, under § 249; conspiracy to commit the preceding crimes,

under § 371; distribution of controlled substances, under § 841; and “Bringing in and

Harboring Certain Aliens, and conspiracy to do so,” under § 1324. On November 18th,

Agent Harrison sought a warrant for 30 days’ worth of prospective location information from

Mr. Lemley’s cell phone. Ex. F at 54. His application listed the same “target offenses” as

Agent Bodmer’s. Ex. F at 3.

       Neither of these applications contained any new facts indicating that Mr. Lemley had

committed the target offenses, or that evidence of those offenses would be found in his phone

or email data. The government notes that the applications alleged “Lemley, Mathews, and

Bilbrough travel[ed] to and participat[ed] in a Base training camp in Georgia.” ECF No. 122

at 17. But this fact does not establish probable cause to believe that Base members were

conspiring to incite a riot (i.e., to engage in “overt acts” that present “a clear and present

danger” of injury or property damage, §§ 2101(a)- 02(a)); that they had attempted to commit

a hate crime; or that anyone other than Mr. Mathews knew he had entered the country

illegally. Thus the November 8th and November 18th warrants are invalid, and all evidence

seized under them must be suppressed.

       F.     December 11, 2019 Applications for Sneak-and-Peek and Video Warrants

       On December 11, 2019, Agent Harrison submitted applications for warrants to

(1) install a closed-circuit television in the apartment where Mr. Lemley and Mr. Mathews




                                             10
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 11 of 24



were living, and (2) conduct a “sneak-and-peek” search of that apartment. 1             Those

applications listed the same “target offenses” as the November 8th and November 18th

applications, but added three new offenses: possession of a firearm by an unlawful alien,

under 18 U.S.C. § 922(g)(5); aiding and abetting violations of § 922(g)(5) and § 1324 (the

alien-harboring statute); and conspiracy to violate § 922(g)(5). Ex. G at 2; Ex. H at 2.

Contrary to the government’s contentions, Agent Harrison’s applications failed to establish

probable cause as to any target offense.

       The government argues “the affidavit described Mathews’s intention and plan to

acquire firearms specifically in and around December 2019, and Mathews’s successful

completion of at least part of that plan, his internet searches for ‘Build your own AR-15’ and

other firearm-related items, and his attendance at a Base training camp in late October and

early November 2019 in which ammunition and firearms were present.” ECF No. 122 at 22.

It is true that the affidavit (1) quotes an undercover FBI agent to whom Mr. Mathews said he

hoped and “inten[ded]” to acquire firearms; (2) alleges Mr. Mathews conducted internet

searches indicating a desire to obtain guns; and (3) asserts he attended a Base “training camp”

in October and November 2019. Ex. G at 48, 52, 59-60. But nothing in the affidavit suggests

Mr. Mathews had “successful[ly] complet[ed] at least part of [his] plan” to acquire guns.

The portions of the affidavit the government cites do not state, or even imply, that Mathews

had in fact obtained a firearm. ECF No. 122 at 22 (citing Ex. G, ¶¶ 85, 95, 110-17). In fact,

Agent Harrison asserted he “believe[d] that MATHEWS intend[ed] to acquire firearms”—




1
  The defense addresses the affidavit’s failure to establish necessity for video surveillance
separately below.
                                              11
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 12 of 24



not that he had already acquired one. Ex. G at 63 (emphasis added). Absent actual (not just

intended) possession of a firearm, there can be no § 922(g)(5) violation.

       The government also argues Agent Harrison’s affidavit demonstrated probable cause

to believe Mr. Mathews knew he was in the United States illegally because “he crossed the

U.S. border with Canada on foot, not at a legal point of entry, and that he was transported

and harbored at various hidden locations throughout the United States by members of a

secretive organization.” ECF No. 122 at 23. The affidavit, however, explains that Mr.

Mathews, whose apartment the police searched days before he entered the United States, was

a fugitive from Canadian authorities. See Ex. G at 40-41. Thus the affidavit provides reason

to believe he hoped to avoid detection because he was wanted for violations of Canadian

law. But it gives no reason to believe he knew he had violated U.S. immigration law when

he entered the country.

       Finally, the government does not argue the December 11th affidavit contains any facts

relevant to other “target offenses” that were not described in previous affidavits. See ECF

No. 122 at 25. Agent Harrison’s December 11th application therefore fails to establish

probable cause as to those offenses for the same reasons that previous applications were

deficient. All evidence seized pursuant to the December 11th warrants must be suppressed.

       G.     December 13, 2019 Warrant Application

       Agent Thoman’s December 13, 2019 application sought permission to seize

(1) location history and the contents of Mr. Lemley’s primary email account from November

8, 2019, to the present, and (2) the contents of all emails associated with another of Mr.

Lemley’s email accounts, from November 8, 2019, to the present. Ex. I at 69-72, 76-78. The

application identified the same “target offenses” as the December 11th applications. Ex. I at

5. In its response, the government does not identify any new facts contained in the December

                                             12
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 13 of 24



13th application that support probable cause to believe Mr. Lemley or Mr. Mathews had

committed any of those offenses. The warrants issued pursuant to that application are

therefore invalid, and all their fruits must be suppressed.

       H.      December 18, 2019 Wiretap Application

       On December 18, 2019, an assistant U.S. attorney in Delaware submitted an

application to wiretap Mr. Lemley’s and Mr. Mathews’ apartment, listing the same “target

offenses” that were in the December 13th warrant application. 2 As Mr. Lemley explained in

his motion, the wiretap application relied extensively on information obtained during the

sneak-and-peak search of the apartment days earlier. ECF No. 110 at 30-31. Because those

facts were uncovered pursuant to an invalid warrant, they cannot contribute to probable

cause. See DeQuasie, 373 F.3d at 519; Fall, 955 F.3d at 372. And the government does not

dispute that without those additional facts, the wiretap application fails to establish probable

cause as to the “target offenses.”       Evidence recovered through the wiretap should be

suppressed.

       I.      January 14, 2020 Warrant Application

       Finally, FBI Agent Kristopher Long submitted an application on January 14, 2020,

seeking a warrant to search the Delaware apartment and Mr. Lemley’s car. The application

asserted probable cause to believe those locations contained evidence of a host of new “target

offenses.” Ex. K at 2-3. The government does not dispute that the supposed probable cause

as to those offenses rested on evidence obtained pursuant to the video and wiretap warrants.

See ECF No. 110 at 13. Because those warrants were invalid, evidence seized under authority




2
  The defense addresses the affidavit’s failure to establish necessity for audio surveillance within
the apartment separately below.
                                                13
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 14 of 24



of the January 14th warrant must be suppressed, too. See DeQuasie, 373 F.3d at 519; Fall,

955 F.3d at 372.

II.    The December 11, 2019 and December 18, 2019 Search Warrant Affidavits Did
       Not Establish Necessity for Video and Audio Surveillance Within the Delaware
       Apartment

       The intrusiveness of the investigative methods employed by law enforcement in this case

cannot be overstated.      On December 13, 2019 agents entered Mr. Lemley’s apartment

surreptitiously, searched the entire apartment, and installed hidden audio and video recording

equipment which permitted government agents to watch and listen to everything Mr. Lemley and

Mr. Mathews did behind the closed doors of their private residence. Agents monitored all activity

within the apartment for almost a full month. It is widely recognized that the surveillance

techniques employed here involved a very serious invasion of privacy. See, e.g., United States v.

Cuevas–Sanchez, 821 F.2d 248, 251 (5th Cir. 1987) (covert video surveillance is a severe intrusion

into a person’s privacy expectations, which “provokes an immediate negative visceral reaction”

and “raises the spectre of the Orwellian state”); United States v. Torres, 751 F.2d 875, 882 (7th

Cir. 1984) (Posner, J.) (“We think it also unarguable that television surveillance is exceedingly

intrusive ... and inherently indiscriminate, and that it could be grossly abused—to eliminate

personal privacy as understood in modern Western nations.”); Carter v. Cnty. of L.A., 770

F.Supp.2d 1042, 1050–51 (C.D. Cal. 2011) (“Covert video surveillance is not a traditional tool....

Outside of a strip search or a body cavity search, a covert video search is the most intrusive method

of investigation a government employer could select. Secret videotaping goes against the grain of

our strong anti-Orwellian traditions.”). In its opposition brief the government fails to justify the

extraordinary invasiveness of the video and audio surveillance employed in this case.

       Because it is understood that surveillance inside a home should be used very sparingly,

courts require the government to demonstrate that monitoring of this type is actually necessary and

                                                 14
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 15 of 24



that legitimate law enforcement goals could not be achieved through less intrusive means. Yet the

cases cited by the government in support of application of a relatively low bar for establishing

necessity involved audio monitoring of telephone calls, a much more commonly-used law

enforcement practice that implicates far less serious privacy concerns. ECF No. 122 at 7-8. See,

e.g., United States v. Smith, 31 F.3d 1294, 1296 (4th Cir. 1994) (challenge to court-authorized

surveillance of home telephone); United States v. Oriakhi, 57 F.3d 1290, 1298 (4th Cir. 1995)

(same); United States v. Depew, 932 F.2d 324, 327 (4th Cir. 1991) (same); United States v. Leavis,

853 F.2d 215, 221 (4th Cir. 1988) (same); United States v. Galloway, 749 F.2d 238 (4th Cir. 2014)

(same). None involved the highly intrusive investigatory technique involved in this case: live

audio and video monitoring of the inside of a private residence.

       The Fourth Circuit has not yet squarely addressed the extent to which the government must

demonstrate necessity and exhaustion of other investigative techniques before such an

extraordinary invasion of privacy can be authorized. Those courts that have addressed video

surveillance inside private property have employed a high bar in determining whether it was in

fact necessary. See, e.g., United States v. Mesa-Rincon, 911 F.2d 1433, 1442 (10th Cir.

1990), holding modified by United States v. Castillo-Garcia, 117 F.3d 1179 (10th Cir. 1997) (“as

the intrusiveness of the method used increases and the expectation of privacy in the premises

searched increases, the government’s showing of necessity increases and must be more clearly

established,” and “[t]he showing of necessity needed to justify the use of video surveillance is

higher than the showing needed to justify other search and seizure methods, including bugging”);

United States v. Falls, 34 F.3d 674, 679 (8th Cir. 1994) (video surveillance should be allowed only

in limited circumstances). “At the very core” of the Fourth Amendment “stands the right of a man

to retreat into his own home and there be free from unreasonable governmental



                                                15
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 16 of 24



intrusion.” Silverman v. United States, 365 U.S. 505, 511, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961).

Moreover, “[t]he touchstone of the Fourth Amendment is reasonableness.” Florida v. Jimeno, 500

U.S. 248, 250, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991).          This Court should consider the

exceedingly intrusive investigative techniques employed here in determining their reasonableness

under the circumstances. The government here has failed to establish that law enforcement

exhausted other, less-intrusive investigative techniques and that the investigative goals were

important enough to allow this unusual, highly intrusive surveillance.

       A.      The Affidavits Did Not Prove Exhaustion of Less-Intrusive Investigative
               Methods

       The exhaustion analysis must take into account the information law enforcement had

already gathered at the time agents sought permission to place video and audio recording

equipment inside the Delaware apartment.       This is important not solely in evaluating how

productive these techniques had been, but also whether these techniques could be counted on to

produce more information had law enforcement continued to employ them before resorting to

video and audio monitoring inside the apartment. At the time the government sought permission

to commence video and audio surveillance within the Delaware apartment, agents were already

performing extensive surveillance of Mr. Lemley and Mr. Mathews, including following and

photographing them when they left the Delaware apartment; they had obtained historical GPS data

for phones linked to Mathews and Lemley and were also doing real-time GPS location monitoring

using their phones; they had obtained the contents of email accounts linked to each man including

their internet search histories; a camera had been placed in the public hallway of the Delaware

apartment building and was trained on the front door of the apartment; and an undercover agent

had infiltrated the Base months earlier and had been in close communication with Mr. Lemley and

Mr. Mathews.


                                               16
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 17 of 24



       In particular, the undercover agent was fully integrated into the Base and was enabling

agents to gather comprehensive information about the targets of their investigation. The agent was

able to view and take part in chat exchanges on the encrypted message board used by the Base.

The agent attended at least four gatherings of Base members at the home of a member in Georgia

before the government sought to commence monitoring the inside of the Delaware apartment. Two

of those gatherings each lasted three days. During each gathering the undercover agent had been

able to record hours of conversations among members including Lemley and Mathews. Nothing

in those recordings suggested an effort to withhold information about plans or actions from this

undercover agent. To the contrary, much of the information contained in the CCTV affidavit was

drawn from those recorded conversations.

       There was every reason to believe that law enforcement could continue to rely upon this

undercover agent to gather any other necessary evidence. To the extent law enforcement wanted

to see the inside of the Delaware apartment or learn what was being discussed therein, they could

have simply directed the undercover agent to propose a meeting there. Nothing about Mr.

Lemley’s or Mr. Mathews’ behavior up to that point suggested they would refuse to permit the

undercover to visit them. The government places great weight on the fact that agents observed

Mr. Lemley and Mr. Mathews leave the apartment when they communicated with the undercover

agent over the encrypted app on one occasion, but provides no clear explanation as to why this

suggests they would have been unwilling to welcome him into their apartment.

       Because the undercover agent had been welcomed onto the Georgia property where Mr.

Mathews lived for a period of time and where “training camps” were held, it was clear he would

also be welcomed into the Delaware apartment. The government has suggested that the location

of the Georgia “training camps” was a closely-held secret among Base members. For example,



                                               17
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 18 of 24



law enforcement believed that Mr. Lemley avoided entering the property via a main entrance to

evade surveillance by law enforcement or encounters with non-Base members. Ex. C at 27.

Importantly, in the December 11, 2019 warrant affidavit Agent Harrison indicated that the Georgia

property and the Delaware apartment were similar in in this respect: “The Georgia property has

certain similarities to the Target Residence, in that it provides Mathews safe haven and a location

of comfort in which he could discuss and perpetrate criminal activity with like-minded

confederates.” Ex. G at 62. The December 11, 2019 affidavit is rife with statements by Mathews

made while on the Georgia property in the presence of the undercover agent, including alleged

discussions of “acquiring firearms and conducting attacks” and “taking part in future operations.”

Ex. G at 60-62. The undercover agent had been welcomed to the secret Georgia property and had

been privy to every aspect of Mathews’s and Lemley’s communications while there. Nothing in

the affidavit or the government’s opposition suggests that he would not have received the same

welcome at the Delaware apartment.

       Indeed, when the undercover agent did suggest such a meeting, he was invited into the

apartment on January 11, 2020 and was able to record hours of conversations with Mr. Mathews

and Mr. Lemley in which each spoke without any apparent discretion. While this meeting occurred

after the issuance of the CCTV and wiretap warrants, it is by no means irrelevant to this Court’s

exhaustion analysis. To the contrary, the fact that the undercover agent was welcomed into the

apartment demonstrates that 24-hour surreptitious audio and video monitoring was unnecessary

because less-intrusive alternatives existed had they been attempted earlier.

       B.      The Government’s Stated Investigative                 Goals     Did Not    Justify
               Surveillance Within a Private Home

       In the December 11, 2019 CCTV affidavit, Agent Harrison explained why entering the

apartment surreptitiously to perform a comprehensive search and install hidden recording


                                                18
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 19 of 24



equipment was necessary. Exhibit G at 64-65. First, Agent Harrison indicated that video

surveillance would enable law enforcement to determine “the methods in which Base members

have transported and harbored Mathews,” and “the identities of co-conspirators involved in the

harboring of Mathews.” Id. In its opposition brief, the government acknowledges that “of course

agents knew Lemley was harboring Mathews; the affidavit expressly says so.” ECF 122 at 27.

The government argues that it was instead important to show that Mr. Lemley would “take other

actions to transport Mathews to other residences, with other unknown co-conspirators, as already

had happened in the past.” Id. Yet agents were already aware that Mr. Mathews was living in an

apartment rented by Mr. Lemley. They had performed surveillance and obtained GPS data

showing Mr. Lemley driving with Mr. Mathews. Under the circumstances, it cannot possibly be

said that it was necessary to undertake a drastically intrusive invasion of privacy to gather more

evidence along these lines. Moreover, to the extent any such evidence was needed, the extensive

surveillance being performed when Mr. Lemley or Mr. Mathews left the apartment would have

provided answers to agents’ questions about whether Lemley or other co-conspirators would

further transport Mathews.

       Second, Agent Harrison asserted that CCTV surveillance was necessary in order to

determine the presence and distribution of narcotics. Exhibit G at 65. Suspected narcotics

distribution was clearly an inconsequential aspect of this investigation.           The sum total of

information about this alleged offense in the affidavits was the claim that Mr. Lemley offered

Adderall to an unknown number of Base members in attendance at a “training camp” in Georgia

four months earlier. Id. at 38. Particularly in light of the intrusiveness of the search here, the Court

should lend little credence in its necessity analysis to a law enforcement expression of interest in




                                                  19
        Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 20 of 24



investigating narcotics distribution by Mr. Lemley. 3 If any more information about Adderall was

actually needed, agents could have used alternative investigative methods, including enlisting the

assistance of the undercover agent.

       Third, Agent Harrison asserted that CCTV surveillance was necessary in order to determine

the presence and possession of firearms. Id. Here again the investigative steps law enforcement

had employed and could have continued to employ were more than sufficient to obtain this

information. As set forth above, the undercover agent had already by this time established a close

relationship with Lemley and Mathews; neither Mathews nor Lemley demonstrated any reluctance

to speak openly about their views or actions when in the undercover agent’s presence. The

undercover agent could have been prompted to ask questions of Mathews and Lemley or to simply

do what he did successfully a few weeks after the warrant was issued: invite himself over to

Lemley and Mathews’ apartment to see first-hand whether Mathews had obtained and possessed

a firearm. Here again it is important to note that traditional surveillance work permitted agents to

allegedly view Mathews and Lemley in possession of firearms at a gun range on two occasions

after the CCTV warrant was issued. The point here is that subsequently-performed investigative

steps that did not implicate privacy concerns were effective at gathering the information Agent

Harrison sought.

       The government’s failure to demonstrate necessity was even more glaring with respect to

the December 18, 2019 Title III audio warrant application. It is important to recall that at the time

the government sought approval to commence audio recording within the apartment, agents had

already been observing a live video feed inside the apartment for approximately five days after the




       3
        The defendants were ultimately indicted on twelve total counts. Distribution of controlled
substances was not among them.
                                                 20
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 21 of 24



sneak-and-peek and CCTV warrant was executed on December 13, 2019. To obtain approval to

commence listening to communications within the apartment, the government was therefore

obliged to establish why being able to watch everything occurring in the apartment was insufficient

and that agents needed to be able to also listen to everything those inside the private residence

were saying. This Agent Harrison attempted to do at paragraph 136(b)(vi) of the December 18,

2019 affidavit. Ex. J at 76. In essence, Agent Harrison contended that video surveillance without

accompanying audio had not yielded the identity of co-conspirators or given complete information

about what violent crimes the subjects were planning. Law enforcement at this time already had

a very good sense based upon review of exchanges on the encrypted chat room, the undercover’s

attendance at Base “training camps,” and review of email and online records associated with

Lemley and Mathews who the active members of the Base were. Audio surveillance was not

needed to determine this information. And the undercover agent had proven to be adept at

gathering information from Base members including Mathews and Lemley about whether any

plans were actually afoot. These investigative techniques would have continued to be fruitful had

the audio surveillance within the Delaware apartment not occurred.

III.   The Good Faith Exception Does Not Save the Defective Warrants

       The government argues that even if the affidavits in this case failed to establish

probable cause, the good faith exception to the warrant requirement renders suppression

inappropriate. ECF No. 122 at 25, 28, 31-32. Pursuant to that exception, “a reviewing court

should not suppress evidence discovered under the authority of a warrant, even a

subsequently invalidated warrant, unless a reasonably well trained officer would have known

that the search was illegal despite the judicial officer’s authorization.” United States v.

Wellman, 663 F.3d 224, 228 (4th Cir. 2011). But the exception does not apply – and

suppression is therefore required – when officers “rely on an affidavit so lacking in indicia

                                                21
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 22 of 24



of probable cause as to render official belief in its existence entirely unreasonable.” United

States v. McKenzie-Gude, 671 F.3d 452, 459 (4th Cir. 2011).

       Here, the initial warrant applications do not provide a “reasonable” basis to believe

probable cause existed. The September 5, 2019 application, for instance, provides no facts

indicating Mr. Lemley had violated § 2101 (the anti-rioting statute) or § 249 (the hate crime

statute). With respect to those offenses, it therefore wholly failed to identify conduct that is

“prohibited by law.” Williams, 740 F.3d at 312. Although the application arguably alleged

distribution of a controlled substance, under § 841, it failed to establish a reasonable nexus

between that offense and Mr. Lemley’s phone. Reliance on the September 5th warrant was

therefore unreasonable.

       Reliance on the October 2nd warrant was even less reasonable. The application in

support of that warrant included no new facts indicative of a § 2101 or § 249 violation, and

it in fact supplied affirmative reason to believe Mr. Lemley’s cell phone would not contain

evidence of drug distribution, as data recovered under the first warrant showed he turned the

phone off during the period when he allegedly distributed Adderall. And the application

failed to provide any facts at all to support key aspects of a § 1324 violation, e.g., that Mr.

Lemley “physically transport[ed]” Mr. Mathews across the border, that he harbored Mr.

Mathews “because he’s an illegal alien,” or that he knew of or recklessly disregarded Mr.

Mathews’ immigration status. Thus a reasonable officer would not have relied on the

October 2nd warrant.

       Similar defects, described above, foreclose reasonable reliance on most of the

subsequent warrants as well. In other cases, the warrant applications contain sufficient facts

to demonstrate probable cause, but those facts were discovered through execution of previous



                                              22
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 23 of 24



invalid warrants. Reliance on the December 18th wiretap warrant, for example, was likely

not unreasonable, given its allegations that in the Newark apartment agents found an empty

pistol holder near Mr. Mathews’ bed, components of an assault rifle in a closet, and a list of

items on which Mr. Mathews had allegedly crossed off “SKS,” which agents believed was a

firearm. See ECF No. 110 at 36-37. But such evidence cannot contribute to probable cause,

as agents discovered it pursuant to the December 11th sneak-and-peek warrant, on which it

was unreasonable to rely. See DeQuasie, 373 F.3d at 519; Fall, 955 F.3d at 372. And if

agents could not reasonably rely on the sneak-and-peek warrant, they also cannot reasonably

rely on a subsequent warrant that rests on its fruits. To admit evidence seized pursuant to

that subsequent warrant would be to condone exactly the “deliberate, reckless, or grossly

negligent conduct” that the exclusionary rule is intended to deter. Herring v. United States,

555 U.S. 135, 144 (2009).

       Moreover, even if the Leon good faith exception applies to wiretap orders, which the

defense does not here concede, the above discussion of the agents’ failure to establish

necessity for the audio and video surveillance demonstrates that the agents did not act

reasonably and in good faith in obtaining the CCTV and wiretap warrants. The agents had

available to them a wide range of investigatory techniques which had borne fruit and would

have continued to bear fruit had the agents not resorted to the drastic measure of seeking to

install monitoring equipment inside a private residence. The agents obtained approval for

this practice by downplaying the effectiveness of less intrusive methods and inaccurately

representing that surveillance within the apartment was the only way agents would be able

to gather necessary evidence. This is precisely the type of conduct the exclusionary rule is

intended to deter.



                                             23
       Case 8:20-cr-00033-TDC Document 127 Filed 11/16/20 Page 24 of 24



       Finally, the government suggests agents could reasonably rely on the warrants in this

case because the underlying applications were approved by prosecutors overseeing the

investigation. ECF No. 122 at 31-32. But while a “prosecutor’s and supervisor’s review of

an application is often helpful in determining good faith,” it “cannot be regarded as

dispositive.” United States v. Lyles, 910 F.3d 787, 796 (4th Cir. 2018). As the Fourth Circuit

has explained, “those reviewers, unlike a neutral magistrate, share the officer’s incentives in

the often competitive enterprise of ferreting out crime.” Id. If a prosecutor’s approval of a

warrant were sufficient, then “police departments might be tempted to immunize warrants

through perfunctory superior review, thereby displacing the need for a neutral and detached

magistrate to make an independent assessment of an affidavit’s probable cause.” Id. at 796-

97.

                                       CONCLUSION

       For the reasons described above, this Court should suppress all evidence seized pursuant

to the eleven search warrants challenged herein.

                                            Respectfully submitted,

                                            JAMES WYDA
                                            Federal Public Defender

                                                         /s/
                                            NED SMOCK
                                            Assistant Federal Public Defender
                                            6411 Ivy Lane, Suite 710
                                            Greenbelt, MD 20770-4510
                                            (301) 344-0600
                                            (301) 344-0019 (fax)
                                            Email: ned_smock@fd.org




                                               24
